The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2014

                                      No. 04-12-00739-CR

                                 Jose Guadalupe MARTINEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2010-1132-DR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Luz Elena D. Chapa, Justice

       Appellant’s motion for further extension of time to file a motion for rehearing is granted.
We order the motion for rehearing due January 16, 2015. No further extensions of time will be
granted.


                                        PER CURIAM


ATTESTED TO: ___________________________________
            Keith E. Hottle
           Clerk of Court